Citation Nr: 1138588	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  07-36 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a psychiatric disorder, to include claimed anxiety attacks, posttraumatic stress disorder (PTSD), and depression.  

2.  Entitlement to service connection for a psychiatric disorder, to include anxiety attacks, PTSD, and depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to June 2002.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The RO previously issued a rating decision in October 2002 denying a claim of service connection for anxiety attacks.  In the January 2006 claim presently on appeal, the Veteran wrote that his anxiety attacks and depression were caused by PTSD.  He wrote that the instant claim for PTSD is "based on new and material evidence."  Consistent with the Veteran's assertions, the record on appeal does not show that PTSD, anxiety attacks, and depression are distinctly diagnosed disorders or that the factual basis for the instant claim is distinguishable from the claim denied in the October 2002 rating decision.  Thus, the claim presently on appeal is not a new and separate claim.  Consequently, the Board has recharacterized the issue on appeal to reflect that new and material evidence is necessary to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009).  

Although the August 2006 rating decision presently on appeal addressed the merits of the claim, the Board is without jurisdiction to review the matter without first determining whether the Veteran has submitted new and material evidence with respect to the claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); see also Elkins v. West, 12 Vet. App. 209, 218-19 (1999).

In November 2010, the Board remanded the matter to the RO for additional evidentiary development.  The case has now been returned for further appellate action.

The Veteran was scheduled to testify before a Veterans Law Judge in a videoconference hearing from the RO in January 2011.  He was granted a postponement due to inclement weather and was reschedule for a hearing in March 2011.  However, but he failed to appear on the rescheduled date.  Accordingly, his request for hearing is accordingly deemed to have been withdrawn.  See 38 C.F.R. § 20.704(d).  

The issue of service connection for a skin disorder of the scalp and low back was raised in a January 2006 submission, but the claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The underlying issue of service connection for a psychiatric disorder, to include anxiety attacks, PTSD, and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of service connection in an October 2002 rating decision; he was notified in writing of this decision, but did not file a timely notice of disagreement (NOD).  

2..  The evidence received since the October 2002 rating decision includes relevant  official service department records that had not been previously associated with the claims file.  


CONCLUSIONS OF LAW

1.  The October 2002 RO rating decision denying service connection for a psychiatric disorder claimed as anxiety attacks is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  Because evidence received since October 2002 includes relevant official service department records that had not been previously associated with the claims file, the claim of service connection for a psychiatric disorder is reopened for reconsideration.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156, 20.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Here, the disposition is fully favorable to the Veteran on the petition to reopen the previously denied claim.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on that issue has been accomplished.  

II.  Analysis

In the present case, the RO previously denied a claim of service connection for anxiety attacks on the merits in an October 2002 rating decision.  The RO based its denial on a determination that, although the Veteran's service treatment records (STRs) included a reference to chest pain possibly related to anxiety, no definitive diagnosis was made during service and the outpatient treatment records were silent for any complaints or findings of anxiety attacks.  The Veteran was sent a notice of the RO's decision in October 2002.  A cover letter informed him of his appellate rights.  

The Veteran did not file any correspondence that may be reasonably construed as a notice of disagreement (NOD) within one year of the October 2002 rating decision.  Furthermore, no new evidence was received.  Thus, the October 2002 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103; see also 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  

The Veteran filed the instant petition to reopen the claim in January 2006.  

Except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c), 20.1000(b) (reconsideration of an appellate decision may be accorded at any time by the Board of Veterans' Appeals on motion by the appellant or his or her representative or on the Board's own motion upon discovery of new and material evidence in the form of relevant records or reports of the service department concerned).

Otherwise, to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).  

Regarding petitions to reopen filed on or after August 29, 2001, such as this one, the provisions of 38 C.F.R. § 3.156(a) define "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence is not required "as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Here, the evidence associated with the claims file since the October 2002 rating decision includes private treatment records showing a diagnosis of PTSD.  Furthermore, portions of his official  military personnel file (OMPF) record were received and associated with the claims file.  

The OMPF records represent official service department records that existed and had not been associated with the claims file when the RO first decided the claim in October 2002.  Furthermore, the OMPF records are pertinent to the claim as they include performance evaluations and other personnel records directly relevant to the claim of PTSD based on personal assault.  See, e.g., 38 C.F.R. § 3.304(f)(5).  Thus, the Board finds that reconsideration of the claim pursuant to 38 C.F.R. § 3.156(c) is warranted.  Consequently, the Board finds that new and material evidence has been received to reopen the claim of service connection for a psychiatric disorder, to include anxiety attacks, PTSD, and depression.  The Veteran's appeal to this extent is allowed.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (generally, the Board must remand a claim after reopening the claim to afford the Veteran his "one review on appeal" under 38 U.S.C.A. § 7104).  


ORDER

As new and material evidence has been received to reopen the claim of service connection for a psychiatric disorder, to include anxiety attacks, PTSD, and depression, the appeal to this extent is allowed.


REMAND

The Board's action above reopened the claim for service connection for a psychiatric disorder.  At this point, additional development is necessary before the merits of the claim may be adjudicated.

As an initial matter, the Board points out that the scope of the claim on appeal is not limited to a claim of PTSD alone.  Rather, the Veteran's statements, consistent with the available post-service treatment records, reflect that the scope of the claim more reasonably encompasses a claim of any psychiatric disorder, including, but not limited to, anxiety attacks, PTSD, and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009).

In this regard, the Veteran's main contention is that he has PTSD due to a personal assault during service.  The RO has attempted to obtain his STRs, but issued a Formal Finding on the Unavailability of Service Records in January 2010.  The Board, after careful consideration, finds that the RO's efforts to obtain the Veteran's STRs are deficient, for two reasons.

First, it appears that the STRs were previously in VA's custody.  The Board points to a February 2002 VA examination, which was performed several months prior the Veteran's service discharge, in which the VA examiner noted that the Veteran's STRs were available to him for review.  Also important, the RO's original rating decision, issued in October 2002, cites to specific treatment records from the STRs (and the "outpatient treatment records" more generally).  Finally, the claims file contains a more recent (though undated) computer record documenting that the STRs "are already in VA possession."  Thus, it would appear that the Veteran's STRs were in the RO's custody at one time.  The January 2010 Form Finding on Unavailability does not show that the RO undertook sufficient efforts to locate the missing STRs within the VA system.  Potentially relevant on this topic, the Board notes a March 2009 administrative record from the RO appearing to indicate that the Veteran's records had previously been located at Seattle, Washington.  

As a reminder, the Board will point out that if a veteran's service records are presumed to have been destroyed while in government custody, VA's duty to assist is heightened and includes an obligation to search for other forms of records that support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  Furthermore, where service medical records were destroyed, a veteran is deemed competent to report about factual matters about which he had firsthand knowledge, including events that occurred during service.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

The Board also finds that the RO's January 2010 Formal Finding is deficient for a second and unrelated reason.  Specifically, the Formal Finding demonstrates that the RO made several requests to the National Personnel Records Center (NPRC) to attempt to obtain the STRs.  There is no indication, however, that the RO sent any requests for records directly to the service department, including the Veteran's last unit assignment in the Reserves.  

For these two reasons, the Board finds that further development is necessary to attempt to obtain the Veteran's missing service department records.  

Remand is also necessary for further development of the Veteran's claimed stressor involving a personal assault.  In August 2006, the RO issued a Formal Finding, indicating that the information provided by the Veteran was insufficient to research the case.  Shortly thereafter, in November 2006, the Veteran wrote a statement identifying his unit at the time of the alleged personal assault and detailing the subsequent actions taken after he reported the assault, including by a chaplain.  He requested that the RO obtain the unit files, daily logs, and other records to attempt to verify his account of the events.  It does not appear, however, that the RO subsequently undertook any further development, such as sending a request to the United States Joint Services Records Research Center (JSRRC) (previously the U.S. Armed Services Center for Research of Unit Records), to attempt to verify the claimed assault.  Thus, the Board finds that further development may be necessary in this regard, should the Veteran's STRs (if found) not otherwise confirm the alleged in-service personal assault.  

As a final matter, the Board points out that there remain further pertinent post-service medical records outstanding.  First, a December 2002 treatment record from a VA Community Based Outpatient Clinic (CBOC) indicates that the Veteran had previously been receiving treatment at the Altoona VA medical center (VAMC).  Presently, there are no VA records prior to December 2002 associated with the claims file.  

Additionally, the Veteran submitted two separate psychiatric admission reports from a private medical facility, Meadows Psychiatric Center.  The RO then attempted to obtain complete records from Meadows Psychiatric Center in April 2006.  Later in April 2006, Meadows Psychiatric Center responded to the RO's request, but sent only one record (which was a duplicate of an admission summary previously provided by the Veteran).  Importantly, the April 2006 notice from Meadows Psychiatric Center provided contact information for the official who should be contacted "[i]f additional information is required."  It does not appear that the RO made a second request, based on the April 2006 response, to obtain the Veteran's complete records from Meadows Psychiatric Center. 

Furthermore, an October 2005 admission summary from Meadows Psychiatric Center indicates that the Veteran had previous treatment at Mount Nittany Medical Center.  There is also reference to a physician, Dr. DeCarle (who may be associated with VA, who is also mentioned in the available VA treatment records), and a therapist, Dr. Brink.  The medical records from these respective treatment providers are not currently associated with claims file.  

The Board finds that the outstanding VA and private treatment records are potentially pertinent to the remand claim.  Consequently, this matter must be remanded.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to assist applies to records relevant to a Veteran's present claim).

For sake of clarity, the Board notes that, in regard to the Veteran's PTSD claim, the provisions of 38 C.F.R. § 3.304(f), regarding PTSD, were amended effective July 13, 2010.  Under the amended provisions, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

Here, the Veteran's DD Form 214 indicates that he had service in Southwest Asia.  A July 2007 VA examination notes the Veteran's description of a claimed stressor involving service in the war zone of Kuwait/Iraq/Saudi Arabia from January 1991 until May 1991, as a cook, where he reported spending 3 days with his entire unit putting bodies into body bags.  He indicated that he witnessed mutilated and decomposing corpses.  It does not appear that this claimed stressor involves fear of hostile military or terrorist activity.  Therefore the amended provisions of 38 C.F.R. § 3.304(f), are not applicable at present.  However, regardless of the applicability of the amended regulations concerning PTSD, the RO is nonetheless obligated to fully develop the PTSD claim under the remaining provisions of 38 C.F.R. § 3.304(f), to include attempting to corroborate the occurrence of all claimed stressors.  See 75 Fed. Reg. 39843 (Jul. 13, 2010).

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to his claim, to include Mount Nittany Medical Center, Dr. DeCarle, and Dr. Brink, as identified in an October 2005 admission record from Meadows Psychiatric Center.

2.  After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file.  The RO should also obtain all of the Veteran's outstanding VA treatment records, including, but not limited to, those from the Altoona VAMC prior to December 2002.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  The RO must also undertake all necessary efforts to efforts to obtain the Veteran's missing service treatment records (STRs), including further attempts to locate them within the VA system.  Should they not be located, the RO should contact the appropriate service department and/or records custodian(s), to include the Veteran's last unit assignment in the Reserves, with a request for copies of all available service treatment records.  

If, after making as many requests as are necessary to obtain the STRs it is determined that the records sought do not exist or that further efforts to obtain them would be futile, the AMC/RO should issue a Formal Finding on the Unavailability of Records Memorandum consistent with the requirements of 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

4.  The RO should also prepare a summary of all claimed PTSD stressors, including the claimed in-service personal assault and the stressor in which the Veteran reported  seeing decomposing corpses in Southwest Asia.  This summary and all associated documents should be sent to the Joint Services Records Research Center (JSRRC) to attempt to corroborate the Veteran's claimed stressors.  

5.  After completing the requested actions, the RO should review the merits of the claim and then undertake any additional notification and/or development warranted by the record, to include scheduling a new VA examination to determine whether it is at least as likely as not (i.e., there is a 50 percent probability or greater) that the Veteran has a psychiatric disorder, to include PTSD, due to a confirmed in-service stressor.  

6.  The RO should then readjudicate the remanded claim in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


